  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                        Document     Page 1 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                        Document     Page 2 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                        Document     Page 3 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                        Document     Page 4 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                        Document     Page 5 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                        Document     Page 6 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                        Document     Page 7 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                        Document     Page 8 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                        Document     Page 9 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 10 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 29 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 30 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 31 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 32 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 33 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 34 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 35 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 36 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 37 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 38 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 39 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 40 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 41 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 42 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 43 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 44 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 45 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 46 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 47 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 48 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 49 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 50 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 51 of 78
  Case 1-17-01005-ess Doc 246-2 Filed 07/13/20 Entered 07/13/20 15:04:45
Case 08-12540 Doc 1139 Filed 08/30/10 Entered 08/30/10 14:49:20 Desc Main
                       Document     Page 52 of 78
